Citation Nr: 1722309	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  06-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of frostbite, right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.  He had additional service from September 1965 to April 1971, from which he received a discharge under conditions other than honorable.

The Veteran died in February 2011.  In April 2011, the Appellant, the Veteran's wife, requested a substitution.  When a claim is pending at the time of a Veteran's death, a request for substitution may be granted if the request is filed within a year of the death by an appropriate party.  In September 2012, the Board dismissed the appeal after receiving notice of the Veteran's death.  VA granted her request in October 2014, and she may now act as a substitute claimant in support of this appeal.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board remanded this claim in August 2010, November 2014 and March 2016.  The claim has since returned for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds additional evidentiary development is necessary before the Board can adjudicate the right hand claim.

In the March 2016 remand, the Board directed that an addendum be obtained.  The remand instructed the examiner to specifically address the medical and lay evidence, including the Veteran's statements and contentions.  The August 2015 examiner provided the April 2016 addendum opinion.  However, the addendum did not address all of the evidence.  The Veteran has a right, as a matter of law, to compliance with remand instructions, and the Board has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum from an appropriate VA examiner who has not provided an opinion on this matter.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

After review, the examiner is asked to provide an opinion as to whether is as likely as not (50 percent or more probability) that the Veteran's right hand residuals of frostbite are related to service, to include the documented frostbite.

In doing so, please reconcile the opinion with all evidence of record.  In particular, attention is called to the following:

*September 1962 Report of Medical Examination documenting normal upper extremities.  

*June 1964 Report of Medical History from the Veteran's reenlistment noting a history of illness or injury due to second degree frostbite.

*December 2003, January 2004, and February 2004 treatment records where the Veteran's complained of right hand numbness.

*February 2005 stroke that had right body involvement.

*February 2005 treatment record after the stroke noting that bilateral strength in hands was equal.

*June 2006 VA examination. 

*July 2006 statement by the Veteran that he had the same cold exposure in his right hand as in his service-connected left hand due to frost bite.

3.  After completing all indicated development, the claim must be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




